DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2022 has been entered.

Response to Arguments
Applicant’s arguments, see page, filed 10/27/2022, with respect to the rejection(s) of amended claim(s) 1-2 under Borodianska and Horn and Takagi have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new prior art of Hoshino et al. (JP 04-099102 A, hereafter Hoshino) in view of Horn as necessitated by the claim amendments. Hoshino is relied upon for teaching the benefits of aluminum and copper in nickel alloys as detailed in the claim rejections below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al. (JP 04-099102 A, hereafter Hoshino) in view of Horn et al. (US 3,099,899, hereafter Horn).
With regard to claim 1, Hoshino teaches a nickel metal alloy comprising 1.5 to 10 weight % aluminum, 1 to 44 weight % copper, and a balance of nickel (46 to 97.5 weight %) which overlaps and obviates the claimed range [Hoshino machine translation, page 2, paragraph 2].  Hoshino does not teach an expanded metal mesh.  However, in the same field of endeavor (metal foils), Horn teaches the use of expanded metal grids (mesh) that comprise wires (strands 7) for battery electrodes [col. 1 lines 9-13, col. 2 lines 47-56, col. 3 lines 20-23, fig. 4].  It would have been obvious to one of ordinary skill in the art to use the alloy of Hoshino with the expanded grid (mesh) comprising wires (strands) of Horn since Horn teaches nickel alloys are preferred [Horn, col. 2 lines 47-56] and Hoshino teaches the alloy provides the benefit of good toughness due to copper content [Hoshino machine translation pg. 6, paragraph 2].
With regard to claim 2, Hoshino teaches a nickel metal alloy comprising 1.5 to 10% weight percent aluminum, 1 to 44% weight percent copper, and a balance of nickel (46 to 97.5%) which overlaps and obviates the claimed range [Hoshino machine translation, page 2 paragraph 2].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737. The examiner can normally be reached Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRENT C THOMAS/Examiner, Art Unit 1724                                                                                                                                                                                                        
/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724